EXHIBIT 10.67

 

CONFIDENTIAL SETTLEMENT AGREEMENT,

MUTUAL RELEASE

AND COVENANT NOT TO SUE

 

This Confidential Settlement Agreement and Mutual Release (the “Agreement”),
effective February 4, 2004, is made and entered into by and between Max Limited,
LLC, a California limited liability company (“Max” or “Plaintiff”) and Critical
Path, Inc., a California corporation (“Critical Path”); Prince Acquisition
Corp., a California corporation (“Prince”); PeerLogic, Inc., a California
corporation (“PeerLogic”) (Critical Path, Prince and PeerLogic are hereinafter
collectively referred to as “Defendants”). Plaintiff and Defendants are
sometimes jointly referred to as the “Parties.”

 

RECITALS

 

A. The Parties hereto have been involved in a present and actual dispute arising
from and related to an Office Lease Agreement, dated July 14, 2000. In the
Office Lease Agreement (hereinafter referred to as the “Lease”), PeerLogic
agreed to rent from Max approximately 13,370 square feet of office space located
at 292 Ivy Street, San Francisco, California, Suite F (the “Premises”). The
Lease was to run for seven (7) years, commencing, on August 9, 2000, when Max
delivered the Premises to PeerLogic.

 

B. The dispute between the Parties involved Max’s claims that Defendants
negligently and fraudulently concealed certain information from Max relating to
Defendants’ intent to occupy the Premises and Defendants’ financial condition
and breached the Lease by failing to pay rent due to alleged zoning restrictions
with respect to the Premises. In turn, Defendants alleged that Max was aware of
zoning restrictions that would prohibit Defendants’ business use of the Premises
and concealed that information from Defendants, thus making the Lease invalid
and unenforceable. In April 2002, Max filed a lawsuit against Defendants for

 



--------------------------------------------------------------------------------

various causes of action, including breach of contract and fraud, relating to
Defendants’ breach of the Lease. Critical Path filed a cross-complaint against
Max seeking to recover its costs incurred in connection with the Lease. These
claims and allegations by the Parties are collectively referred to as the
“Dispute.”

 

C. On March 12, 2001, Critical Path submitted a formal request for a written
determination to the Zoning Administrator for the City and County of San
Francisco (the “ZA”) regarding the types of uses that were legally permitted on
the Premises. The ZA issued a written determination, on December 18, 2001,
finding that PeerLogic’s and Critical Path’s activities were not a “business and
professional service” but instead were an “administrative service” under the NCD
Controls. Max appealed to the Board of Appeals to overturn the ZA’s
determination. At its February 20, 2002 hearing on the appeal, the Board of
Appeals overturned and reversed the ZA’s determination. Then, on September 8,
2003, the Honorable Ronald A. Quidachay of the San Francisco Superior Court
issued a Judgment and Writ of Administrative Mandamus vacating the Board of
Appeal’s decision and requiring the Board of Appeals to rehear the case. Max
appealed Judge Quidachay’s ruling, temporarily staying execution of the Writ and
the hearing. These claims and allegations by the Parties are collectively
referred to as the “Zoning Action.”

 

D. The Parties each respectively deny the allegations of the other party and
deny that the other party is entitled to any recovery or relief based on such
allegations.

 

E. Based upon a careful and independent investigation into all of the facts
deemed by such party to be material to the agreements set forth herein and
material to the Dispute and Zoning Action between the Parties, the Parties each
now desire to settle and forever resolve any and all aspects of the Dispute and
Zoning Action relating both to the formation and execution of

 

2



--------------------------------------------------------------------------------

the Lease and the allowable use of the Premises and all obligations and
liabilities under the Lease that involve each of them and to release each other
from all possible liability, known and unknown, in connection with the Lease
pursuant to the full and timely performance of the following Terms and
Conditions in the manner prescribed herein.

 

F. The advice of legal counsel has been obtained by each party hereto prior to
entering into this Agreement. Each party hereto executes this Agreement with
full knowledge of its Terms and Conditions and their significance and with the
express intention of effecting its legal consequences.

 

TERMS AND CONDITIONS

 

1. Termination of the Lease And All Lease Obligations. In consideration for the
full and timely performance by each party hereto of each of the Terms and
Conditions of this Agreement in the manner prescribed herein, including without
limitation all releases, dismissals, waivers, covenants, warranties and
representations, execution and delivery of all documentation required herein,
and in full and final settlement of the Action, the Parties hereby agree that
the Lease, and all contemporaneous or subsequent agreements formed or executed
under or in connection with the Lease, are hereby terminated and superseded by
this Agreement. Moreover, the Parties agree that all rights and obligations
under the Lease, and all contemporaneous agreements entered into in connection
with the Lease, are hereby extinguished as of the effective date of this
Agreement.

 

2. Retention by Max Of Security Deposit, Advanced Rent and Letter Of Credit.
Moreover, the Parties hereby agree that in consideration for the full and timely
performance by each party hereto of each of the Terms and Conditions of this
Agreement, Max shall be entitled to retain possession of the following funds:
(1) the $207,235 security deposit made by PeerLogic

 

3



--------------------------------------------------------------------------------

in connection with the execution of the Lease; (2) the sum of $69,078 in
advanced rent paid by PeerLogic in connection with the Lease; and (3) the sum of
$492,487, which represents funds obtained by Max in connection with the Letter
of Credit provided by PeerLogic to secure the Lease.

 

3. Payment to Max. Moreover, the Parties hereby agree that in consideration for
the full and timely performance by each party hereto of each of the Terms and
Conditions of this Agreement, Critical Path has caused or will cause to be paid
to Max the total sum of One Hundred Thousand Dollars and 00/100’s ($100,000.00)
in the form of a cashier’s check payable to “Senn Meulemans Trust Account.”

 

4. Issuance of Warrant to Max. Moreover, the Parties hereby agree that in
consideration for the full and timely performance by each party hereto of each
of the Terms and Conditions of this Agreement, Critical Path will issue to Max a
warrant for 100,000 shares of Critical Path stock at its market value on the
date of this Agreement (i.e., February 4, 2004). The basic warrant terms are
generally as follows: (i) the warrant is immediately exercisable; (ii) the term
of the warrant is three (3) years; and (iii) the exercise price of the warrant
is $2.34 per share (the closing price on February 4, 2004). The terms of the
Warrant are fully set forth in Exhibit ”B” and are fully incorporated into this
Settlement Agreement.

 

5. Order of Dismissals. After this Agreement has been fully executed, Max shall
dismiss, with prejudice, its Complaint against Defendants and Defendants shall
dismiss, with prejudice, its Cross-Complaint against Max, an endorsed-filed copy
of which dismissal will be attached hereto as Exhibit “A.” Moreover, Max will
simultaneously dismiss its appeal, with prejudice, in the Zoning Action.

 

4



--------------------------------------------------------------------------------

6. Mutual Release. In consideration for the full and timely performance of all
Terms and Conditions of this Agreement in the manner prescribed herein, each
party hereto, on behalf of itself/himself and on behalf of each of its/his
respective heirs, executors, administrators, trustors, trustees, beneficiaries,
predecessors, successors, assigns, members, former shareholders, shareholders,
former partners, partners, partnerships, parents, subsidiaries, affiliated and
related entities, officers, directors, principals, agents, servants, employees,
representatives, and all persons, firms associations and/or corporations
connected with them hereby releases and forever discharges each other and their
respective heirs, executors, administrators, trustors, trustees, beneficiaries,
predecessors, successors, assigns, members, former shareholders, shareholders,
former partners, partners, partnerships, parents, subsidiaries, affiliated and
related entities, officers, directors, principals, agents, servants, employees,
representatives, and all persons, firms, associations and/or corporations
connected with them, who are or may ever become liable to them, of and from any
and all claims, demands, causes of action, obligations, liens, taxes, damages,
losses, costs, attorneys’ fees and expenses of every kind and nature whatsoever,
known or unknown, fixed or contingent which any of them may now have or may
hereafter have against each other in any way (including all statutory attorneys’
fees that may have been recoverable by Defendants against Max in the Zoning
Action) other than any actions that may relate to an alleged breach of the terms
of this Settlement Agreement, including the Warrant, attached and incorporated
into this Settlement Agreement as Exhibit “B”. This paragraph also shall not be
construed to limit any of the rights that Max may have by virtue of the warrant
and/or its potential status as a shareholder of Critical Path.

 

7. Waiver. Each party hereto acknowledges that there is a risk that, subsequent
to the execution of this Agreement, they may incur, suffer or sustain injury,
loss, damage, costs,

 

5



--------------------------------------------------------------------------------

attorneys’ fees, expenses, or any of these, which are in some way caused by or
connected with the persons, entities, matters and/or issues referred to in
Section 6 above, or which are unknown and unanticipated at the time this
Agreement is executed, or which are not presently capable of being ascertained.
Each party hereto further acknowledges that there is a risk that such damages as
are presently known may hereafter become more serious than any of them now
expects or anticipates. Nevertheless, each party hereto acknowledges that this
Agreement has been negotiated and agreed upon in light of that realization and
each party hereby expressly waives all rights each may have in such unsuspected
claims. In so doing, each party hereto has had the benefit and advice of counsel
and hereby knowingly and specifically waives its rights under California Civil
Code, Section 1542, which provides as follows:

 

A general release does not extend to the claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with debtor.

 

8. Covenant Not to Sue. Each party hereto hereby covenants and agrees never to
commence, aid in any way or in any manner prosecute against any other party
hereto any legal action or other proceeding based in whole or in part based upon
the Dispute or the Zoning Action, or any claims, demands, causes of action,
obligations, damages or liabilities released in this Agreement, as described in
Section 6 above, provided, however, that this paragraph shall not be construed
as a covenant by either party to not sue the other party in the event of the
other party’s alleged breach of the terms of this Agreement, including, but not
limited to, the terms of the Warrant attached as Exhibit “B” to this Agreement.
This paragraph also shall not be construed to limit any of the rights that Max
may have by virtue of the warrant and/or its potential status as a shareholder
of Critical Path.

 

6



--------------------------------------------------------------------------------

9. Representation and Warranties. Counsel for each party represents and warrants
that the person or persons signing this Agreement and all other settlement
documentation on behalf of the parties represented by each such counsel is duly
and fully authorized to do so.

 

10. Warranty of Authorized Signatories. Each of the signatories hereto warrants
and represents that he or she is competent and authorized to enter into this
Agreement on behalf of the party for whom he or she purports to sign, and each
agrees to indemnify and hold harmless each other party hereto against all
claims, suits, actions and demands, including necessary expenses of
investigation and reasonable attorneys’ fees and costs, in which it may be
successfully asserted that he or she was not competent or so authorized to
execute this Agreement and to receive the consideration therefor.

 

11. Compromise. This Agreement is the result of a compromise and shall never at
any time or for any purpose be considered an admission of liability or
responsibility on the part of any party herein released, nor shall the payment
of any sum of money in consideration for the execution of this Agreement
constitute or be construed as an admission of any liability whatsoever by any
party herein released, all of which continue to deny such liability and to
disclaim such responsibility.

 

12. Attorneys’ Fees. The parties hereto acknowledge and agree that each of them
shall bear their own costs, expenses and attorneys’ fees arising out of or
connected with the Dispute and Zoning Action, including all statutory attorneys’
fees that may have been recoverable by Defendants against Max in the Zoning
Action, in addition to all fees arising from the negotiation, drafting the
execution of this Agreement, and all matters arising out of or connected
therewith, except that in the event any action or proceeding is brought to
enforce this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs against

 

7



--------------------------------------------------------------------------------

the non-prevailing parties, in addition to all other relief to which that party
or those parties may be entitled.

 

13. Construction of Agreement. This Agreement is the product of negotiation and
preparation by and among each party hereto and their respective attorneys.
Accordingly, the Parties hereto acknowledge and agree that this Agreement shall
not be deemed prepared or drafted by one party or another, or the attorneys for
one party or another, and shall be construed accordingly.

 

14. Governing Law. This Agreement shall be interpreted in accordance with and
governed in all respects by the laws of the State of California.

 

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective heirs, executors,
administrators, trustors, trustees, beneficiaries, predecessors, successors,
members, assigns, partners, partnerships, parents, subsidiaries, affiliated and
related entities, officers, directors, principals, agents, servants, employees,
representatives, and all persons, firms, associations and/or corporations
connected with each of them, including without limitation their insurers,
sureties, attorneys, consultants and experts.

 

17. Severability. If any provision or any part of any provision of this
Agreement shall for any reason be held to be invalid, unenforceable or contrary
to public policy or any law, then the remainder of this Agreement shall not be
affected thereby and shall remain in full force and effect.

 

18. Counterparts. This Agreement may be executed in counterparts and all so
executed shall constitute one agreement which shall be binding upon all parties
hereto,

 

8



--------------------------------------------------------------------------------

notwithstanding that the signatures of the Parties’ designated representatives
do not appear on the same page.

 

19. Facsimile Signatures: The parties agree that facsimile signatures on this
Agreement have the same force and legal effect as original signatures.

 

20. Entire Agreement. This Agreement, including all exhibits attached hereto and
herein incorporated by reference, contains the entire understanding among the
parties to this Agreement with regard to the matters herein set forth, and is
intended to be and is a final integration thereof. There are no representations,
warranties, agreements, arrangements, undertakings, oral or written, between or
among the parties hereto relating to the Terms and Conditions of this Agreement
which are not fully expressed herein.

 

21. Warranty of Authority. The Parties represent and warrant that each signatory
of this Agreement has full authority to legally bind the entity or entities on
behalf of which each is signing.

 

DATED:

     

MAX LIMITED, LLC

April 19, 2004

      By:  

/s/ Deborah Chalsty

             

--------------------------------------------------------------------------------

               

Deborah Chalsty

April 19, 2004

      By:  

/s/ Maria McVarish

             

--------------------------------------------------------------------------------

               

Maria McVarish

April 20, 2004

      By:  

/s/ John Chalsty

             

--------------------------------------------------------------------------------

               

John Chalsty

 

9



--------------------------------------------------------------------------------

DATED: May 4, 2004

     

PEERLOGIC, INC.

        By:  

/s/ Michael Zukerman

             

--------------------------------------------------------------------------------

           

Print Name: Michael Zukerman

           

Title: Officer

DATED: May 4, 2004

     

CRITICAL PATH, INC.

        By:  

/s/ Michael Zukerman

             

--------------------------------------------------------------------------------

           

Print Name: Michael Zukerman

           

Title: Senior Vice President

DATED: May 4, 2004

     

PRINCE ACQUISITION CORP.

        By:  

/s/ Michael Zukerman

             

--------------------------------------------------------------------------------

           

Print Name: Michael Zukerman

           

Title: Officer

APPROVED AS TO FORM:

     

SENN MEULEMANS, LLP

DATED:                     , 2004

      By:                  

--------------------------------------------------------------------------------

               

Catherine S. Meulemans

Attorney for MAX LIMITED, LLC

APPROVED AS TO FORM:

     

STEEFEL, LEVITT & WEISS, P.C.

DATED: May 5, 2004

      By:  

/s/ Ashley K. Dunning

             

--------------------------------------------------------------------------------

               

Ashley K. Dunning

                Attorneys for CRITICAL PATH, INC., PRINCE ACQUISITIONS CORP. and
PEERLOGIC, INC.

 

10